[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER(#110)
After hearing held on defendant's Motion to Dismiss, it is hereby Ordered: denied, for the following reasons:
The court entered an order of joint custody pendente lite on September 8, 1997, with physical custody to be with the defendant-mother. The order was subject to the plaintiffs right of reasonable visitation. Since its order no dispute has arisen between the parties, of which the court is aware, which would suggest that such order should be vacated or modified in any respect. Further, the court, in applying the applicable statutory criteria [§ 46b-97 (c)]. does not find that the best interest of the children will be served by allowing another state to assume jurisdiction. Brown v. Brown, 195 Conn. 98, 109 (1985).
Accordingly, the court concludes that it is not an inconvenient forum to make a custody determination under the circumstances of the case or that any other state is a more appropriate forum therefor.
BERNARD D. GAFFNEY JUDGE, SUPERIOR COURT